Case 5:17-cv-02514-JGB-SHK Document 256-5 Filed 04/08/20 Page 1 of 8 Page ID
                                 #:5471




                 EXHIBIT 5
              to Declaration of
               David Van Pelt
Case 5:17-cv-02514-JGB-SHK
     5:18-cv-02604-JGB-SHK Document 256-5
                                    139-1 Filed 04/08/20
                                                04/06/20 Page 2
                                                              1 of 8
                                                                   7 Page ID
                                 #:1368
                                 #:5472




               Exhibit A
      Case5:17-cv-02514-JGB-SHK
     Case  5:18-cv-02604-JGB-SHK Document
                                  Document256-5
                                           139-1 Filed
                                                  Filed04/08/20
                                                        04/06/20 Page
                                                                  Page32ofof87 Page
                                                                                PageID
                                                                                     ID
                                       #:5473
                                        #:1369


 1   NICOLA T. HANNA
     United States Attorney
2    DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
     JOANNE S. OSINOFF
 4   Assistant United States Attorney
     Chief, General Civil Section
 5   AARON KOLLITZ (Cal. Bar No. 238580)
     Assistant United States Attorney
 6   JOSEPH A. DARROW
     Assistant United States Attorney
 7         Federal Building, Suite 7516
           300 North Los Angeles Street
8          Los Angeles, California 90012
           Telephone: (213 894-2083 / 0436
9          Facsimile: (213 894-7819
           E-mail: Aaron, ollitz@usdoj.gov
10                  Joseph.Darrow@usdoi.gov
11   Attorneys for Defendants: UNITED STATES DEPARTMENT OF HOMELAND SECURITY; CHAD
     WOLF, Acting Secretary of Homeland Security; UNITED STATES IMMIGRATION AND CUSTOMS
12   ENFORCEMENT; MATTHEW ALBENCE, Deputy Director and Senior Official Performing the Duties of the
     Director, Immigration and Customs Enforcement; DAVID MARIN, Field Office Director, Los Angeles Field
13   Office of ICE

14                            UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
15                                  EASTERN DIVISION
16   ERENSTO TORRES, DESMOND TENGHE,                           No. EDCV 18-02604-JGB(SHK)
     JASON NSINANO, YAKUBU RAJI, on
17   behalf of themselves and all others similarly             DECLARATION OF GABRIEL
     situated, AMERICAN IMMIGRATION                            VALDEZ
18   LAWYERS ASSOCATION, IMMIGRANT
     DEFENDERS LAW CENTER,                                     Honorable Jesus G. Bernal
19                                                             United States District Judge
                  Plaintiffs,
20
                  v.
21
     UNITED STATES DEPARTMENT OF
22   HOMELAND SECURITY; CHAD WOLF,
     Acting Secretary of Homeland Security;
23   UNITED STATES IMMIGRATION AND
     CUSTOMS ENFORCEMENT; MATTHEW
24   ALBENCE, Acting Director, Immigration and
     Customs Enforcement; DAVID MARIN, Field
25   Office Director, Los Angeles Field Office of
     ICE; ORANGE COUNTY SHERRIF'S
26   DEPARTMENT; GEO GROUP, INC., a
     Florida corporation,
27
                  Defendants.
28
                                                       1
      Case5:17-cv-02514-JGB-SHK
     Case  5:18-cv-02604-JGB-SHK Document
                                  Document256-5
                                           139-1 Filed
                                                  Filed04/08/20
                                                        04/06/20 Page
                                                                  Page43ofof87 Page
                                                                                PageID
                                                                                     ID
                                       #:5474
                                        #:1370


 1                         DECLARATION OF GABRIEL VALDEZ
 2   I, GABRIEL VALDEZ, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of
 3   perjury that the foregoing is true and correct.
 4
 5   1. I am currently an Assistant Field Office Director ("AFOD") of Enforcement and
        Removal Operations ("ERO"), U.S. Immigration and Customs Enforcement ("ICE"),
 6      in the Los Angeles, California ICE Field Office. I have held this position since January
 7      2011. I am currently the Officer in Charge at the Adelanto ICE Processing Center (the
        "APC") in Adelanto, California. I have worked in various other positions within ICE
8       and the former Immigration and Naturalization Service since June 21, 1998.
 9
     2. A detainee may request a non-recorded/non-monitored legal call at the APC by
10      submitting a request to GEO through the kite (informal request) system to have the
11      attorney phone number placed on a non-recorded/non-monitored legal call status. GEO
        staff will research the number to verify it is a valid number to the stated person/office
12      and place the number on the unmonitored list via the Talton platform. Currently, the
13      APC does not accept attorney requests to be placed on non-recorded/non-monitored
        legal call status. Attorneys have been instructed to contact their clients and advise them
14      to use the above procedure. Detainees are all apprised of the process by which to ensure
15      legal calls are not monitored by instructions in the supplemental handbook provided to
        each detainee during intake processing and through postings in the housing units and
16      intake hold rooms.
17
     3. Detainees at the APC and attorneys have successfully placed phone numbers on non-
18      recorded/non-monitored legal call status using the procedure described in Paragraph 2.
19
     4. Positive acceptance for a specific phone number may be removed at the request of the
20      affected detainee, attorney or other affected party. Currently, a detainee may submit a
21      request on behalf of himself or his attorney to GEO to request removal of positive
        acceptance for a specific phone number, but if positive acceptance is removed, the
22      detainee will be charged for a failed call. An affected party that is not the detainee or
23      detainee's attorney may submit a request to have their phone number set to passive
        acceptance to GEO management or ICE management at the APC.
24
25   5. There has been one recent request for removal of positive acceptance at the APC. The
        request was granted.
26
27   6. As of the date of this declaration, there have been two contact attorney visits (i.e., in
        person with no plexiglass barrier) at the APC since the imposition of COVID-19
28
                                                   2
     Case
     Case 5:18-cv-0 2604-JGB-SHK Documen
          5:17-cv-02514-JGB-SHK  Documentt 139-1
                                           256-5 Filed
                                                 Filed 04/06/20
                                                       04/08/20 Page
                                                                Page 45 of
                                                                        of 78 Page
                                                                              Page ID
                                                                                    ID
                                       #:5475
                                       #:1371


 1      procedures on March 13, 2020. The attorneys requested these visits and appeared at the
        facility with proper personal protective equipment.
 2
3    7. The APC has eight attorney visit rooms, four asylum interview rooms and two consular
        visit rooms at the Adelanto West facility. There are two attorney visit rooms, three
 4
        asylum interview rooms, one visitation room with a pass-through window (through
 5      which documents may be passed) and one consular visit room at the Adelanto East
        facility, for a total of twenty-one rooms at the APC. The twenty-one rooms identified
6
        are currently available for private telephonic attorney-client conferences. The attorney
 7      visit rooms may be used for contact visits and private telephonic attorney-client
        conferences, and the other rooms (asylum interview rooms and consular visit rooms)
 8
        may be temporarily used for private telephonic attorney-client conferences.
 9
10   8. A detainee may submit a request for a private call in one of the rooms described in
        Paragraph 7 by using the kite (informal request) system. The request must include the
11      phone number, date and requested time for the call. Currently, attorneys may request
12      to schedule a call through ICE. ICE and GEO are exploring options to allow for
        attorneys to schedule calls directly with the facility. The APC asks for 24-hours' notice
13      but will accommodate calls as soon as practicable. Calls may be accommodated at any
14      hour barring any unforeseen or emergent issues in the facility. The only time of day
        restrictions on use of these rooms is during counts, which typically take between 30
15      and 45 minutes.
16
     9. There are 30 ICE Deportation Officers ("DO's") at the APC. Each DO is assigned an
17      office number and an email address containing first and last names, as well as middle
18      initials in many instances. The email address is for internal communications with other
        ERO, government and contract entities as well as limited outside entities at the DO's
19      discretion.
20
     10.If an attorney wants to contact a DO at the APC, they may call the facility and request
21      to be transferred to the DO. If the DO does not pick up the phone, they may leave the
22      DO a voice message. Attorneys may also email a general inbox at the Los Angeles
        ERO Field Office, which will be routed to the DO. Attorneys may also call the
23      Detention Reporting and Information Line (DRIL) for assistance and their message
24      will be routed to the facility to be distributed to the correct DO. Attorneys may also
        mail, courier, or otherwise deliver documents and requests to the facility. For attorneys
25      who visit the facility, there are drop boxes in each lobby for documents, client passports
26      and other identity documents, messages for DO's and other information attorneys wish
        to deliver to DO's. These boxes are checked multiple times during each workday
27      (Monday -Friday) and the information is delivered directly to the DO's desks.
28
                                                  3
     Case
     Case 5:18-cv-02604-JGB-SHK
          5:17-cv-02514-JGB-SHK Document
                                Document 139-1
                                         256-5 Filed
                                               Filed 04/06/20
                                                     04/08/20 Page
                                                              Page 56 of
                                                                      of 78 Page
                                                                            Page ID
                                                                                 ID
                                      #:1372
                                      #:5476


 1   11.DO's are continually moving through the APC during their shifts, presenting
        documents to detainees for signature, serving NTA's, serving parole documents,
 2
        serving notices and decisions, speaking with detainees, conducting detainee interviews,
 3      answering detainee requests in person, conducting observation of the facility, among
        many other duties. As a result, DO's are often away from their desks and email, such
 4
        that providing their contact information would be of limited use to immigration
 5      attorneys and organizations.
 6
     12.To my knowledge, as a general matter, ICE field offices do not typically provide
 7      individual contact information of DO's to immigration attorneys or organizations.
        Although an ICE employee may choose to share their email address with parties outside
8
        the government, there is no requirement and I am not aware of any established ICE
 9      field office or headquarters policy requiring such disclosure.
10
     13.Providing DO information poses security and privacy risks for the DO's and their
11      families. Government email addresses contain data that could be utilized to
12      compromise an employee's personal data and locate a person's residence or family
        residence addresses. The current hostile environment created by some members of the
13      public toward ICE places ICE employees at greater risk of harm or retaliation for
14      perceived actions or associations in the course of their duties.

15   14.Providing DO information poses logistical difficulties and would be of little practical
16      use to immigration attorneys and organizations. Officers frequently change roles and
        facilities, such that any contact information provided would quickly become out-of-
17      date and would require continual updating.
18
     15.New detainees are being brought to the APC during the COVID-19 pandemic. All new
19      arrival detainees are medically screened in a more thorough manner than facility
20      visitors. In addition, these detainees are housed separately from the general population
        for fourteen days to allow for observation for any onset of COVID-19 symptoms.
21      During those fourteen days, these detainees are not introduced into the general
22      population. During those fourteen days, new detainees have equivalent access to
        attorney visits, telephones, and tablets as detainees in the general population.
23
24   16.Detainees are issued a pin number upon arrival to the APC. This allows detainees
        access to the phone and tablet systems. Detainees may use this pin to retrieve voice
25      messages using the Talton system. For detainees to be able to video call or receive calls
26      on the tablets, they must set up an account at Gettingout.com. Tablets are always freely
        available in the individual housing units, medical infirmary, and special management
27      unit, except when charging. Tablets are charged in a rotating process to ensure there
28      are always tablets ready for use. In order to make video calls, the tablets must be docked
                                                  4
      Case5:17-cv-02514-JGB-SHK
     Case  5:18-cv-02604-JGB-SHK Document
                                  Document256-5
                                           139-1 Filed
                                                  Filed04/08/20
                                                        04/06/20 Page
                                                                  Page76ofof87 Page
                                                                                PageID
                                                                                     ID
                                       #:5477
                                        #:1373


 1      at the one of the two docking stations in each of the housing unit dayrooms. The
        docking stations are mounted to walls within the general access areas of the dorms.
2
        Tablets cannot be utilized outside the assigned housing units due to the limitations of
 3      the linking technology. When making audio calls, detainees may move around their
        housing unit with the tablets.
 4
 5   17.Detainees can use the tablets to videoconference with their attorneys, as well as family
        and friends. On the tablets, detainees may also receive pictures and send/receive
 6
        messages. Detainees may not send photos due to security concerns.
 7
     18.Audio calls on the tablets are the same cost as phone calls from phones in housing units,
8
        which is 7 cents per minute for most calls. Video calls are approximately a flat rate of
9       21 cents per minute.
10
     19.Detainees who are assessed to have symptoms associated with COVID-19 infection are
11      isolated in a negative pressure room in the medical infirmary and tested for COVID-
12      19, as well as Influenza A&B. If the detainee has been housed, his or her housing unit
        will be placed on modified programming and monitored daily with
13      temperature/symptom screenings until the result of the COVID-19 test
14      is received. Only detainees presenting with the symptoms that the Centers for Disease
        Control and Prevention has identified as being associated with COVID-19 infection
15      will be tested. These symptoms include fever (temperature above 100.4 degrees),
16      shortness of breath (as assessed and defined by a medical provider), and cough.

17   20.Medical isolation/quarantine is dependent on test results. A detainee suspected of
18      having COVID-19 is placed alone in negative pressure room in the medical
        infirmary. As of the date of this declaration, detainees at the APC have only had
19      COVID-19 test results come back negative and the turnaround time on those tests have
20      been 2-3 days. A positive COVID-19 test result could require many days of
        isolation/quarantine for the detainee depending on their symptoms. Detainees who are
21      in medical isolation for possible COVID-19 infection or confirmed COVID-19
22      infection should not be moved out of a negative pressure room for court/attorney visits
        or any other reason. Detainees in medical isolation will have access to mail, phones,
23      and tablets similar to detainees in general population - however, phones and tablets
24      must be thoroughly disinfected once used by the detainee.

25   21.The APC has COVID-19 test kits.
26
     22.No APC detainee or staff member has tested positive for COVID-19.
27
28
                                                  5
       Case5:17-cv-02514-JGB-SHK
      Case  5:18-cv-02604-JGB-SHK Document
                                   Document256-5
                                            139-1 Filed
                                                   Filed04/08/20
                                                         04/06/20 Page
                                                                   Page87ofof87 Page
                                                                                 PageID
                                                                                      ID
                                        #:5478
                                         #:1374


 1    23.When there is a suspicion that an individual in a housing unit was exposed to COVID-
         19, their housing unit is placed in modified programming pending the results of the
 2
         COVLD-19 test on the suspect detainee. During modified programming, the housing
 3       unit does not eat meals in the dining hall and does not interact with other housing units.
         The housing unit will be monitored for symptoms and fever twice a day.
 4
 5    24.If positive, the infected alien will remain in medical isolation for the duration of his/her
         treatment. For the housing unit that was on modified programming, it will become a
 6
         cohort and will be in that status for fourteen days unless another detainee becomes
         symptomatic which would then extend the cohort.
 8
      25.The APC has one housing unit currently on modified programming.
 9
10
      I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is true
11    and correct.
12    Executed this 6' day of April, 2020
13
14                                             Gabriel Va
15                                             Assistant Field Office Director, Los Angeles
                                               Enforcement and Removal Operations
16                                             U.S. Immigration and Customs Enforcement
17
18
19
20
21
-y)


24
25

26
27


                                                    6
